DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Senba et al, US Patent No. 6,897,827.
Senba et al disclose an installation structure for RFID tag and a method thereof comprising: a protective body 11 having a top surface 11a, a bottom surface 11b, and a cylindrical surface located between the top surface and the bottom surface; and an RFID circuit unit 1 located inside the protective body and comprising a printed circuit board (PCB) 5 as well as an RFID chip 4 and an antenna 2 disposed thereon, the PCB having a front surface, a rear surface, a first side edge and an opposing second side edge, the front surface of the PCB facing the top surface of the protective body, the rear surface of the PCB facing the bottom surface of the protective body, the antenna being located on the front surface of the PCB. (See Figs. 8-12; col. 10, line 46 col. 12).
Regarding claim 2, wherein the antenna is an induction coil, the induction coil having a first side surface and an opposing second side surface, the first side surface facing the top surface of the protective body, and the second side surface facing the front surface of the PCB (see Fig. 8).
Regarding claim 3, wherein the first side edge of the PCB faces the cylindrical surface of the protective body without being exposed on the cylindrical surface of the protective body, and the second side edge of the PCB is exposed on the cylindrical surface of the protective body (see Fig. 12).
Regarding claim 4, wherein the first side edge of the PCB is exposed on the cylindrical surface of the protective body (see Fig. 12).
Regarding claim 5, wherein the second side edge of the PCB is exposed on the cylindrical surface of the protective body (see Fig. 12).
Regarding claim 6, wherein the first side edge and the second side edge of the PCB are exposed on the cylindrical surface of the protective body respectively (see Fig. 12).
Regarding claim 7, wherein the cylindrical surface of the protective body further comprises a fracture surface, the fracture surface being located above and close to the second side edge of the PCB (see Figs. 12, 14).
Regarding claim 8, wherein the cylindrical surface of the protective body further comprises a fracture surface, the fracture surface being located above and close to the second side edge of the PCB.
Regarding claim 11, wherein the protective body comprises an inner protective body enclosing the RFID chip, and an outer protective body enclosing the inner protective body, the printed circuit and the induction coil, the inner protective body being made with insulating glue, and the outer protective body being made of plastic or rubber (see Figs. 12, 14; col. 10, line 46 col. 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senba et al. The teachings of Senba et al have been discussed above.
Regarding claims 9-10, with respect to the gap size between the surface of the induction and the top surface, such limitation is a matter of choice for meeting specific customer requirements. It would have been obvious to manufacture the protective body with proper dimension to fit the tag device. Therefore, it would have been an obvious extension as taught by the prior art.
Regarding claims 12-14, the prior art teaches core 3 positioned at each side of the induction coil, but fails to disclose how the coil is connected to the core, the relative dimension of  the surfaces of the induction coil, the specific material forming the core. However, these limitations are design options for meeting specific customer requirements, wherein the size of the surfaces could be manufactured to meet specific customer requirement and the type of material could be selected in order to attain specific objectives. Therefore, such limitations would have been an obvious extension as taught by the prior art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugimoto et al, US Pub. 2018/0218182, disclose a tag board, RFID tad, and an RFID system that can prevent interference from metals. Chang et al, US Pub. 2018/0169917, disclose an RFID device and a method for minimizing interference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876